Madsen, J.
(concurrence in the dissent) — I agree with the dissent in its analysis of the limitations issue in this case. The majority contends that the 30-day time limit of RCW 64.40 did not begin to run until the City Council deleted its additional condition regarding the length of Hayes’ proposed building and affirmed the decision of the hearing examiner. The majority states: "Because Hayes continued to pursue his efforts to obtain a master use permit from the Seattle City Council, albeit with aid from the King County Superior Court, it cannot be said that he had exhausted his administrative remedies at the time of the council’s initial action.” Majority at 716.
As the dissent correctly points out, Hayes was able to receive aid from the King County Superior Court because he had already exhausted his administrative remedies. RCW 64.40.030 permits the filing of an action "only within thirty days after all administrative remedies have been exhausted.” The majority’s inclusion of the superior court as simply another level of the administrative review process is without precedent and throws the exhaustion doctrine into confusion.
Here the trial court issued a remand order instructing the City Council to clarify its decision. Quoting Cougar Mountain v. King County, 111 Wn.2d 742, 757, 765 P.2d 264 (1988), the court stated: "The agency must specifically describe the adverse environmental impacts, and either outline mitigation measures or specifically state why such measures are insufficient.” The court went on to say that "the matter should be remanded to the City Council with instructions to identify, if any, the specific adverse impacts of the bulk of this project, and to further identify the man*721ner in which the proposed conditions would mitigate any such identified adverse impacts.” Clerk’s Papers at 102.
Instead of clarifying its decision, the City Council deleted the additional condition and affirmed the decision of the hearing examiner. Had the Council complied with the remand order the trial court would then have reviewed the record and determined whether Hayes had carried his burden to show the Council’s decision was arbitrary and capricious. Instead, because the Council chose to reverse its previous decision, the trial court was not required to decide whether Hayes had proven the Council’s action to be arbitrary and capricious. Had the trial court found arbitrary and capricious action, Hayes would not have received damages under RCW 64.40 because he had not made such a claim. The majority uses the fact that the City Council reversed itself to give Hayes the damages which he could not have received had the trial court found arbitrary and capricious action.
Although I disagree with a great deal of what the dissent says regarding substantive due process, it correctly points out the confusion created by Lutheran Day Care v. Sno-homish County, 119 Wn.2d 91, 829 P.2d 746 (1992), and Sin-tra, Inc. v. City of Seattle, 119 Wn.2d 1, 829 P.2d 765 (1992). In Lutheran Day Care, the trial court found that the County had acted arbitrarily and capriciously because its action was willful and unreasonable and in disregard of the facts. See Lutheran Day Care, 119 Wn.2d at 97. In discussing the section 1983 claim, the court stated:
[A] violation [of substantive due process] is made . . . only if the decision to deny the permit is "invidious or irrational” or "arbitrary or capricious”. In the present case, the trial court can be interpreted as denying appellant’s due process claim based on the fact that the County did not act knowingly or recklessly in denying the permit. This is the wrong standard. The standard is arbitrary or capricious and as already discussed, Judge Kershner’s finding in the certiorari action that the County acted arbitrarily and capriciously in denying the permit conclusively satisfies that standard. Appellant therefore has established as a matter of law and fact that the County violated substantive due process when it denied the conditional use permit.
*722Id. at 125 (citation omitted).
In seeming contradiction, in Sintra this court stated:
Relief is said to be available for § 1983 claims involving substantive due process only where there is a substantial infringement of state law prompted by animus directed at an individual or a group, or a "deliberate flouting of the law that trammels significant personal or property rights.” Silverman v. Barry, 845 F.2d 1072, 1080 (D.C. Cir.), cert. denied, 488 U.S. 956 (1988).
Sintra, 119 Wn.2d at 23.
Recent criticism by the Court of Appeals that, read together, these two decisions create confusion, has some merit. See Hayes v. City of Seattle, 76 Wn. App. 877, 881 n.5, 888 P.2d 1227 (1995) (citing Norquest/RCA-W Bitter Lake Partnership v. Seattle, 72 Wn. App. 467, 483, 865 P.2d 18, review denied, 124 Wn.2d 1021 (1994)). It should be recognized, however, that the issues were different in Lutheran Day Care and Sintra. In Sintra, the plaintiff claimed that a Seattle housing ordinance violated substantive due process. The plaintiff also sought damages for a violation of substantive due process rights under 42 U.S.C. § 1983 based on the City’s enforcement of the ordinance. In Lutheran Day Care, the plaintiff did not challenge the governing ordinance, but only the manner of its application to plaintiffs permit request. Thus, plaintiffs claim for damages did not arise from the invidious or irrational enforcement of an invalid ordinance, but from the manner of enforcement of a valid ordinance.
Another source of confusion is that this court’s analysis in Sintra was guided by decisions which involved individual land use permit decisions, not the enactment and enforcement of ordinances which in themselves were found to violate substantive due process. See Harding v. County of Door, 870 F.2d 430 (7th Cir. 1989); Bateson v. Geisse, 857 F.2d 1300 (9th Cir. 1988); Silverman v. Barry, 845 F.2d 1072 (D.C. Cir. 1988); Coniston Corp. v. Village of Hoffman Estates, 844 F.2d 461 (7th Cir. 1988). Moreover, both Sintra and Lutheran Day Care relied on an earlier decision of this court, R/L Assocs., Inc. v. City of Seattle, 113 Wn.2d 402, *723780 P.2d 838 (1989). Rl L Assocs. in turn relied on federal decisions of the time which were applying differing standards. See, e.g., Silverman, 845 F.2d at 1080 (substantive due process only available where "substantial infringement of state law prompted by personal or group animus, or a deliberate flouting of the law that trammels significant personal or property rights”); Coniston Corp. 844 F.2d 461 (invidious, irrational action on part of regulators sufficient to sustain substantive due process claim); Scott v. Greenville County, 716 F.2d 1409 (4th Cir. 1983) (substantive due process claim proper where abuse of discretion or caprice is shown in decision to deny building permit); Southern Coop. Dev. Fund v. Driggers, 696 F.2d 1347 (11th Cir) (imposition of requirement not included in ordinance upon an applicant for a permit violates substantive due process), cert. denied, 463 U.S. 1208, (1983); Rogin v. Bensalem Township, 616 F.2d 680 (3d Cir. 1980) (substantive due process claim may be based on arbitrary or capricious permit denial), cert. denied, 450 U.S. 1029 (1981); Littlefield v. City of Afton, 785 F.2d 596 (8th Cir. 1986) (arbitrary, capricious denial of building permit may support substantive due process claim)..
Setting aside the question of conflict or confusion, it must be remembered that an action under 42 U.S.C. § 1983 is provided for the vindication of violations of federal Constitutional rights. As such, this court should look to federal decisional law when interpreting that statute. A fair reading of federal decisions since Sintra and Lutheran Day Care indicates that the federal court approach toward substantive due process claims in the context of land use appeals is to require something more than a showing of arbitrary or irrational action in a challenge to an individual land use decision. See Armendariz v. Penman, 75 F.3d 1311 (9th Cir. 1996) (revocation of property owner’s business license and certificate of occupancy is type of government action regulated by Fourth and Fifth Amendments and thus precludes substantive due process claim); Zahra v. Town of Southold, 48 F.3d 674 (2d Cir. 1995) (using strict "entitlement” test to determine whether party’s interest in *724performance of insulation inspection and revocation of building permit is protectable under substantive due process); Sylvia Dev. Corp. v. Calvert County, 48 F.3d 810, 827 (4th Cir. 1995) (in substantive due process violation claim for denial of special zoning designation plaintiff must show state action which is " 'so arbitrary and irrational, so unjustified by any circumstance or governmental interest, as to be literally incapable of avoidance by any pre-deprivation procedural protections or of adequate rectification by any post-deprivation state remedies’ ” (quoting Rucker v. Harford County, 946 F.2d 278, 281 (4th Cir. 1991), cert. denied, 502 U.S. 1097 (1992)); Hartland Sportsman’s Club, Inc. v. Delafield, 35 F.3d 1198 (7th Cir. 1994) (in challenge to restriction on conditional use permit plaintiff must show zoning decision was arbitrary and irrational, as well as separate constitutional violation or inadequacy of state law remedies); The Reserve, Ltd. v. Town of Longboat Key, 17 F.3d 1374 (11th Cir. 1994) (in substantive due process claim based on revocation of permit plaintiff must show both a protectable property interest and that deprivation was for improper motive and by means that were pretextual, arbitrary and capricious and without any rational basis).
In this case, Hayes does not challenge the city ordinance reflecting the City’s "edge policy” but argues the manner of its application to his permit request was arbitrary, capricious or contrary to law. As is clear from the federal decisions discussed above, in the case of a challenge to an individual land use decision something more than arbitrary or irrational action must be shown to succeed in a section 1983 claim for violation of substantive due process. Although perhaps not the model of clarity, the part of this court’s analysis in Sintra requiring animus or a deliberate flouting of the law that trammels significant rights is in line with the approach of most recent federal decisions. Thus, until such time as the United States Supreme Court speaks to the contrary, Sintra, not Lutheran Day Care, should be followed by the courts of this state.
The Court of Appeals in this case felt constrained to apply Lutheran Day Care and granted summary judgment *725on Hayes’ section 1983 claim. Its decision should be reversed and the matter remanded for further proceedings in accord with this court’s decision in Sintra.
Guy J., concurs with Madsen, J.